Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Specification
The disclosure is objected to because of the following informalities: In regards to ¶ 26 of the applicant’s specification, the term “forth” should read as “fourth.”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 9 – 11, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 5, the Examiner is uncertain as to which information of the asset the claim is referring to.  That is to say, is “information of the asset” referring to the first or second asset information?
In regards to claim 9, the Examiner is uncertain as to which claim it is referring to as the claim recites, “A method according to claim 1s.”
In regards to claim 17, the Examiner is uncertain as to the metes and bounds of what “monolithic package” is supposed to mean.  The specification only uses this term once, but fails to define what this phrase is supposed to mean or what is and is not included in this package.   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is comprised of a system with no structural components and is comprised of software (data) structures/modules not claimed as embodied in computer-readable media and, therefore, is descriptive material per se and is not statutory because they are not capable of causing function change in a computer.  See In re Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760.  The Examiner asserts that server is not equivalent to structural elements as the state of the art defines a server to simply encompass a program and, therefore, the limitations set forth in the claims are directed to software and software, per se, is not statutory.  The Examiner asserts that the applicant is claiming the system by what it does and not by the structure to perform the claimed invention.  
Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite:
(Claim 13) - a unique identifier coupled to the asset, the unique identifier comprising a first identifier part and a second identifier part; 
(Claims 1/13)  
- assigning a unique identifier to the asset, the unique identifier comprising a first identifier part and a second identifier part;  
- acquiring information of the asset and information of a first entity using the first identifier part of the unique identifier, wherein the first entity is operable to offer the asset for rent; 
- receiving information of a second entity and information of a rent request from the second entity, wherein the second entity is operable to acquire the asset offered for the rent; 
- generating a first asset information and a second asset information using the information associated with the asset, the first entity, the second entity and the rent request; and 
- providing the first asset information to the first entity upon use of the first identifier part of the unique identifier and the second asset information to the second entity based upon the use of the second identifier part of the unique identifier.  
The invention is directed towards the abstract idea of rental management, which corresponds to both “Mental Processes” and “Certain Methods of Organizing Human Activities” as it is directed towards steps that can be performed in the human mind using pen and paper, e.g., matching user, asset, and reservation information so as to allow a user access to the rental the user requested.  In other words, the invention is directed towards the collection and comparison of information and, based on the results, determine whether a user should be granted access to a rental asset.
The limitations of:
(Claim 13) - a unique identifier coupled to the asset, the unique identifier comprising a first identifier part and a second identifier part; 
(Claims 1/13)  
- assigning a unique identifier to the asset, the unique identifier comprising a first identifier part and a second identifier part;  
- acquiring information of the asset and information of a first entity using the first identifier part of the unique identifier, wherein the first entity is operable to offer the asset for rent; 
- receiving information of a second entity and information of a rent request from the second entity, wherein the second entity is operable to acquire the asset offered for the rent; 
- generating a first asset information and a second asset information using the information associated with the asset, the first entity, the second entity and the rent request; and 
- providing the first asset information to the first entity upon use of the first identifier part of the unique identifier and the second asset information to the second entity based upon the use of the second identifier part of the unique identifier,
are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a server, computing device, NFC (Near-Field Communication) tag, and QR (Quick Response) code.  That is, other than reciting a server, computing device, NFC (Near-Field Communication) tag, and QR (Quick Response) code nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the server, computing device, NFC (Near-Field Communication) tag, and QR (Quick Response) code in the context of this claim encompasses a first human receiving information from a second human and having the first human compare information using the received information and previously known information in order to determine if the second human should be granted access to a rental.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within the “Mental Processes” and “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a server, computing device, NFC (Near-Field Communication) tag, and QR (Quick Response) code to communicate and store information, as well as performing operations that a human can perform in their mind or using pen and paper, i.e. collecting and comparing information. The server, computing device, NFC (Near-Field Communication) tag, and QR (Quick Response) code in the steps are recited at a high-level of generality (i.e., as a server, computing device, NFC (Near-Field Communication) tag, and QR (Quick Response) code can perform the insignificant extra solution steps of communicating and storing information (See MPEP 2106.05(g) while also reciting that the a server, computing device, NFC (Near-Field Communication) tag, and QR (Quick Response) code are merely being applied to perform the steps that can be performed in the human mind or using pen and paper (See MPEP 2106.05(f)) such that it amounts no more than mere instructions to apply the exception using a server, computing device, NFC (Near-Field Communication) tag, and QR (Quick Response) code.  Accordingly, these additional element do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server, NFC (Near-Field Communication) tag, and QR (Quick Response) code to perform the steps of
(Claim 13) - a unique identifier coupled to the asset, the unique identifier comprising a first identifier part and a second identifier part; 
(Claims 1/13)  
- assigning a unique identifier to the asset, the unique identifier comprising a first identifier part and a second identifier part;  
- acquiring information of the asset and information of a first entity using the first identifier part of the unique identifier, wherein the first entity is operable to offer the asset for rent; 
- receiving information of a second entity and information of a rent request from the second entity, wherein the second entity is operable to acquire the asset offered for the rent; 
- generating a first asset information and a second asset information using the information associated with the asset, the first entity, the second entity and the rent request; and 
- providing the first asset information to the first entity upon use of the first identifier part of the unique identifier and the second asset information to the second entity based upon the use of the second identifier part of the unique identifier,
 amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claim 2 is directed towards assigning identification information to an asset or, in other words, assigning a label or descriptive subject matter to an asset.
Claims 3, 4, 6 is directed towards the generic recitation of generic technology and applying it to the abstract idea.
Claim 5, 7, 8, 10, 11 is directed towards descriptive subject matter.
Claim 9 is directed towards collecting/identifying received/stored information.
Claims 12, 14 – 16, 18 are directed towards subject matter that has already been discussed above.
Claim 17, as best understood, is directed towards associating information with an asset.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered managing a rental.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Connors (CA 2906679 A1).
In regards to claims 1 and 13, Connor discloses (Claim 1) a method for managing an asset, the method comprising:
(Claim 13) - a unique identifier coupled to the asset, the unique identifier comprising a first identifier part and a second identifier part (¶ 74, 77, 85 wherein the customer record and reservation record is comprised of, at least, a first and second identifier (QR code and NFC)); and 
(Claim 13) - a server arrangement operable to (Fig. 1):  
- assigning a unique identifier to the asset, the unique identifier comprising a first identifier part and a second identifier part (¶ 52, 53, 74, 77, 79, 85, 89 wherein a customer record is comprised of a QR code (i.e. first identifier) and NFC (i.e. second identifier));  
- acquiring information of the asset and information of a first entity using the first identifier part of the unique identifier, wherein the first entity is operable to offer the asset for rent (¶ 74, 85, 89, 92, 141, 146 wherein a vehicle is assigned a QR code and associated with a vehicle rental company and the QR code is used to acquire information about the vehicle associated with a customer record and a rental request); 
- receiving information of a second entity and information of a rent request from the second entity, wherein the second entity is operable to acquire the asset offered for the rent (¶ 52, 53, 74, 79, 80, 85, 89, 92, 95, 134, 154 wherein a customer has a second identifier associated with a customer record, rental request, which allows for information to be used and analyzed to coordinate the particular customer with a particular vehicle for rental); 
- generating a first asset information and a second asset information using the information associated with the asset, the first entity, the second entity and the rent request (¶ 53, 61, 74, 79, 80, 85, 89, 146 wherein a rental transaction is generated using the customer information, customer record, NFC, vehicle information, and QR code in order to associate a particular customer with a particular vehicle for rental from the vehicle’s corresponding vehicle rental company in order to process and execute a rental request and transaction); and 
- providing the first asset information to the first entity upon use of the first identifier part of the unique identifier and the second asset information to the second entity based upon the use of the second identifier part of the unique identifier (¶ 78, 80, 81, 92 as is discussed above, the rental service company is provided information about customers and rental requests and the customer is provided information about the rental company providing their vehicles for rent and the information is used by the system so that when a QR code and NFC is scanned, the information associated with each are communicated to the central system in order to analyze and match the information in order to determine if a particular customer is allowed access and use of a particular vehicle).  
In regards to claim 2, Connor discloses a method of claim 1, wherein assigning the unique identifier to the asset includes identifying a unique identifier coupled to the asset (¶ 89, 91, 92 wherein a vehicle identifier and associated QR code are coupled to the asset).  
In regards to claim 3, Connor discloses a method of claim 2, wherein using the unique identifier for acquiring information of the first entity and the asset includes communicably coupling a server arrangement to a first computing device, associated with the first entity, using the first identifier part of the unique identifier (¶ 61, 89, 91, 92, 96, 134, 146 wherein the entities, asset, and identifiers are coupled over a communication network in order to allow for the information to be transmitted between one another in order to perform a verification check to determine if a particular customer is allowed to pick up a particular vehicle at a particular location from a particular rental company).  
In regards to claim 4, Connor discloses a method according to claim 1, wherein the information of the first entity includes at least one of a name; a contact detail; and a financial detail of the first entity (¶ 50, 53, 57 wherein customers enter into a rental agreement with a particular rental company offering one of their vehicle’s for rental).  
In regards to claim 5, Connor discloses a method according to claim 1, wherein the information of the asset includes at least one of a brand name of the asset; a model number of the asset; a serial number of the asset; a price of the asset; at least one image of the asset; a user manual for the asset; a maintenance record of the asset; and a geographical location of the asset (¶ 41, 138, 145, 154 wherein the information of the asset includes at least a geographical location of the particular vehicle from amongst a selection of vehicles offered by the provider) .  
In regards to claim 6, Connor discloses a method according to claim 1, wherein receiving information of the second entity and the rent request from the second entity includes communicably coupling the server arrangement to a second computing device associated with the second entity (¶ 52 wherein the customer initiates the rental request using their mobile device that is connected to a central system over a communication network).  
In regards to claim 7, Connor discloses a method according to claim 1, wherein the information of the second entity includes at least one of a name; a contact detail; and a financial detail of the second entity (¶ 66 wherein, at least, the customer’s name is included in the customer record).  
In regards to claim 8, Connor discloses a method according to claim 1, wherein the information of the rent request includes at least one of a brand name for the asset; a model number for the asset; a rent fee for the asset; a rent period for the asset; and a geographical location for delivery of the asset (¶ 80, 146 wherein the rental request includes, at least, time and location information).  
In regards to claim 9, Connor discloses a method according to claim 1s, wherein generating the first asset information and the second asset information includes identifying corresponding information from the information associated with the asset and the rent request based on respective relations of the first entity and the second entity with the asset (¶ 50, 53, 57 wherein customers enter into a rental agreement with a particular rental company offering one of their vehicle’s for rental and wherein the relationship is one of customer and service provider; ¶ 53, 61, 74, 79, 80, 85, 89, 146 wherein a rental transaction is generated using the customer information, customer record, NFC, vehicle information, and QR code in order to associate a particular customer with a particular vehicle for rental from the vehicle’s corresponding vehicle rental company in order to process and execute a rental request and transaction).  
In regards to claim 10, Connor discloses a method according to claim 9, wherein the first asset information includes at least one of the information of the second entity; the serial number of the asset; the rent fee for the asset; and the rent period for the asset (¶ 80, 92, 154 wherein the rental request includes, at least, time and location information and the customer that is intended to pick up the vehicle).
In regards to claim 11, Connor discloses a method according to claim 9, wherein the second asset information includes at least one of the information of the first entity; the brand name for the asset; the model number for the asset; the at least one image of the asset; the user manual for the asset; and the maintenance record of the asset (¶ 53, 61, 89, 91, 92, 96, 134, 146 wherein the entities, asset, and identifiers are coupled over a communication network in order to allow for the information to be transmitted between one another in order to perform a verification check to determine if a particular customer is allowed to pick up a particular vehicle at a particular location from a particular rental company).  
In regards to claim 12, Connor discloses a method according to claim 3, wherein providing the first asset information to the first entity is based upon the use of the first identifier part of the unique identifier and the second asset information to the second entity based upon the use of the second identifier part of the unique identifier includes communicably coupling the server arrangement to the first and second computing devices using the unique identifier (¶ 61, 89, 91, 92, 96, 134, 146 wherein the entities, asset, and identifiers are coupled over a communication network in order to allow for the information to be transmitted between one another in order to perform a verification check to determine if a particular customer is allowed to pick up a particular vehicle at a particular location from a particular rental company; ¶ 52, 53, 74, 77, 79, 80, 81, 85, 89, 91, 92 wherein the customer initiates the rental request using their mobile device that is connected to a central system over a communication network in order to enter into a rental agreement, process the request, pick up the vehicle, and return the vehicle).  
In regards to claim 14, Connor discloses a system according to claim 13, wherein the first identifier part is a Near-Field Communication tag and the second identifier apart is a Quick Response Code (¶ 74, 77, 85 wherein the customer record and reservation record is comprised of, at least, a first and second identifier (QR code and NFC)).  
In regards to claim 15, Connor discloses a system according to claim 13, wherein each of the first and second computing devices includes a communication interface for establishing communication with the server arrangement (Fig. 1 wherein the rental company, rental management system, and customer are in communication with one another using their respective computing devices over a communication network).  
In regards to claim 16, Connor discloses a system according to claim 14, wherein the first computing device uses the first identifier part to establish communication with the server arrangement, and the second computing device uses the second identifier part to establish communication with the server arrangement (¶ 53, 61, 74, 79, 80, 85, 89, 146 wherein a rental transaction is generated using the customer information, customer record, NFC, vehicle information, and QR code in order to associate a particular customer with a particular vehicle for rental from the vehicle’s corresponding vehicle rental company in order to process and execute a rental request and transaction).  
In regards to claim 17, Connor discloses a system according to claim 14, wherein the first identifier part and the second identifier part are provided in a monolithic package and attached to the asset (As best understood in light of the rejection under 35 USC 112(b), ¶ 53, 61, 74, 79, 80, 85, 89, 146 wherein a rental transaction is generated using the customer information, customer record, NFC, vehicle information, and QR code in order to associate a particular customer with a particular vehicle for rental from the vehicle’s corresponding vehicle rental company in order to process and execute a rental request and transaction.  That is to say, the system provides an all encompassing package that allows for multiple entities to communicate with one another in order to efficiently manage and execute a rental transaction for a vehicle.).  
In regards to claim 18, Connor discloses a system according to claim 14, wherein the first computing device is further configured to read both the first identifier part and the second identifier part of the unique identifier and to form communication with the server arrangement to verify that the first identifier part and the second identifier part are assigned to the unique identifier (¶ 53, 61, 74, 79, 80, 85, 89, 145, 146, 154 wherein a rental transaction is generated using the customer information, customer record, NFC, vehicle information, and QR code in order to associate a particular customer with a particular vehicle for rental from the vehicle’s corresponding vehicle rental company in order to process and execute a rental request and transaction.  The information is communicated back to the central system in order to analyze and match information that is received against stored information within the reservation and customer record in order to ensure that the correct customer is picking upon the correct vehicle at the correct location at the correct time.).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Pineau et al. (US PGP 2014/0002236 A1); Lee (CA 2830260 A1); Jefferies et al. (US PGPub 2013/0317693 A1); DeMay (WO 2013/177331 A1); Anonymous (Enterprise Holdings Inc Granted United States Patent for Rental Car); Lescohier (Software Trends and Tomorrow's Rental Business); Anonymous (iGPS Launches 'iDepots,' Bringing New Efficiency to Pallet Rental and the Nation's Supply Chain) – which are directed towards the application of various types of security techniques, e.g., RFID, NFC, QR code, and barcode, for the management and access control of various asset types
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        2/28/2022